oO oO nN DO oO KR W DY =

Oo WwW NY NY NY NY YB NY NY NYP NY KNB Se |S w= ww Bw Bw HS wo Uu Un
+ Oo DO DN OO FW NYH |= OD O WAN DO oO KR WD DB 32 OC

Case 2:18-cr-00131-RAJ Document 1431 Filed 08/27/20 Page 1 of 2

The Honorable Richard A. Jones

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, NO, 2:18-CR-00131-RAJ-21
Plaintiff, )
) MOTION TO FILE OVERLENGTH
vs. ) MEMORANDUM SUPPORTING
) REPLY TO UNITED STATES’
CARLOS DENMARK DENNIS, ) RESPONSE TO DEFENDANT
iieteninat CARLOS DEMARK DENNIS’
) MOTION TO REDUCE SENTENCE
)

Noted for August 27, 2020

 

 

 

COMES NOW CARLOS DENNIS by and through his attorney of record,
Richard A. Smith of Smith Law Firm, and files this motion to file an overlength
memorandum of six pages in length. The additional space is needed to adequately
address the Government’s Response to Defendant Carlos Demark Dennis’ Motion to
Reduce Sentence [Dkt 1400]. The length of the Motion to Reduce Sentence is a total

of 9 pages.

MOTION TO FILE OVERLENGTH MEMORANDUM SMITH LAW FIRM
SUPPORTING REPLY TO UNITED STATES’ RESPONSE 314 North Second Street
TO DEFENDANT CARLOS DEMARK DENNIS’ MOTION Yakima, WA 98901

TO REDUCE SENTENCE - Page 1 (509) 457-5108
oO ON ODO OT FR WO DY =

Oo wWwWnyN NN NY NY NY NY NY NY NY BSB se sae sae wae aw wm nw a A
- Oo 90 TON DO ON fF WN = 8D OG AN DO oO KR WD DBS BSB OO

 

 

Case 2:18-cr-00131-RAJ Document 1431 Filed 08/27/20 Page 2 of 2

DATED this 27th day of August 2020.

Presented by: Smith Law Firm

/s| RICHARD A. SMITH
RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Dennis

 

CERTIFICATE OF SERVICE

I hereby certify under penalty of perjury of the laws of the State of Washington that
on August 27, 2020, I electronically filed the foregoing with the Clerk of the Court
using the CM/ECF System which will send notification of such filing.

/s/ Lugene Borba

Lugene Borba

Paralegal
MOTION TO FILE OVERLENGTH MEMORANDUM SMITH LAW FIRM
SUPPORTING REPLY TO UNITED STATES’ RESPONSE 314 North Second Street
TO DEFENDANT CARLOS DEMARK DENNIS’ MOTION Yakima, WA 98901

TO REDUCE SENTENCE - Page 2 (509) 457-5108
